NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

       /
            .IP"l~l:E ~-
              ;;. CLEIIKI OFFICE      .                        This opinion was filed for record
       11J11BE C0URt l1l'TE OF WASHINGTON
       I                                                  at     8'.(X}llM_    on-A\]) 2i)/l
       ,~(,LL\ m . . -
            DATE AUG O3 2~
               CHlliF JUSTICE                             ~~~.     SUSAN L. CARLSON
                                                                 SUPREME COURT CLERK




            IN THE SUPREME COURT OF THE STATE OF WASHINGTON




           STATE OF WASHINGTON,
                                                                 NO. 92947-5
                                            Respondent,

                          v.
                                                                 ENBANC
           CECILY ZORADA I\1cFARLAND,

                                            Petitioner.
                                                                 Filed      AUG O3 2917



                STEPHENS, J.-A jury convicted Cecily Zorada McFarland of first degree

       burglary, 10 counts of theft of a firearm, and 3 counts of unlawful possession of a

       firearm. The trial court imposed standard range sentences on each count and, relying

       on RCW 9.41.040(6) and 9.94A.589(l)(c), ordered thatthe firearm-related sentences

       be served concurrently as to the burglary sentence but consecutively as to each other.

       This resulted in a total sentence of 237 months (19 years, 9 months).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



             McFarland appealed, arguing for the first time that the sentencing court erred

       by failing to recognize its discretion to impose an exceptional mitigated sentence by

       running the firearm-related sentences concurrently based on the rationale of In re

       Pers. Restraint of Mulholland, 161 Wn.2d 322, 166 P.3d 677 (2007). The Court of

       Appeals refused to consider this issue, noting that the sentencing judge "cannot have

       erred for failing to do something he was never asked to do." State v. McFarland,

       No. 32873-2-III, slip op. at 16 (Wash. Ct. App. Mar. 8, 2016) (unpublished),

       http://www.courts.wa.gov/opinions/pdf/328732.unp.pdf.        The court also rejected

       McFarland's claim of ineffective assistance of defense counsel due to "the lack of

       any history of other counsel successfully making a similar argument." Id. at 18.

             Today, we answer the question the appeals court's opinion left unresolved.

       We conclude that the statutory analysis supporting our decision in Mulholland,

       which involved sentencing for multiple serious violent felonies under subsection

       (l)(b) ofRCW 9.94A.589, applies equally to sentencing for multiple firearm-related

       offenses under subsection (1 )( c). We remand for resentencing to allow the trial court

       the opportunity to consider whether to impose a mitigated sentence by running

       McFarland's 13 firearm-related sentences concurrently.

                            FACTS AND PROCEDURAL HISTORY

             McFarland and her boyfriend stole firearms, ammunition, checkbooks,

       alcohol, and electronics from the home of Fred and Loretta Legault while Loretta

                                                 -2-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       was not home and Fred was sleeping. The Legaults are the parents of McFarland's

       former boyfriend, and McFarland became a prime suspect after she texted her former

       boyfriend during the burglary to tell him she was in his mother's house. At trial, a

       jury convicted McFarland as charged of first degree burglary as an accomplice, 10

       counts of theft of a firearm as an accomplice, and 3 counts of second degree unlawful

       possession of a firearm. 1

             At sentencing, the State contended that the sentences for all of McFarland's

       firearm-related convictions must run consecutively to each other pursuant to RCW

       9.41.040(6) and 9.94A.589(1)(c). Defense counsel agreed with the State as to

       running the firearm-related sentences consecutively, but requested sentences at the

       bottom of the standard range. Defense counsel expressed concern about the overall

       sentence length, noting that "if [McFarland] had been found guilty of stealing

       toasters instead of firearms she'd be looking at a range of nine to twelve months'

       confinement, versus 237 months['] to 306 months['] confinement. So, -- there's a

       certain degree of -- lack of proportionality in the -- in the punishment based on the

       consecutive sentences that are required by the legislature."          Verbatim Tr. of

       Proceedings (VTP) (Oct. 27, 2014) at 23-24. The trial judge responded, "237

       months is -- just a little shy of 20 years, which is what people typically get for murder


             1
               A charge of trafficking in stolen property was dismissed. Verbatim Report of
       Proceedings (Oct. 17, 2014) at 276.

                                                  -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       in the second degree," and defense counsel commented, "I think that's a fairly apt

       analogy." Id. at 24. Nonetheless, defense counsel did not request and the sentencing

       court did not consider imposing an exceptional sentence downward by running the

       firearm-related sentences concurrently. The court said, "I don't have -- apparently

       [I] don't have much discretion, here. Given the fact that these charges are going to

       be stacked one on top of another, I don't think -- I don't think [the] high end is called

       for, here." Id. at 25. The court accepted defense counsel's recommendation to

       impose sentences at the bottom of the standard range for each of the firearm-related

       convictions and entered a total sentence of 237 months (19 years and 9 months). Id.

       at 25-26.

             McFarland appealed, contending the trial court erred by not running her

       firearm-related sentences concurrently as an exceptional sentence on the mistaken

       belief it could not do so. In the alternative, McFarland contended that trial counsel

       was ineffective for failing to request concurrent sentencing as an exceptional

       sentence. The Court of Appeals affirmed.

             This court granted McFarland's petition for review. State v. McFarland, 186

       Wn.2d 1001, 380 P.3d 438 (2016). 2


             2
               McFarland's petition for review raised a separate issue concerning the admission
       of a body camera video taken at the time of her arrest. She subsequently moved to
       withdraw that issue from consideration. The court has unanimously determined it is
       appropriate to grant her motion, so that issue is not addressed in this opinion.

                                                  -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



                                            ANALYSIS

             The Sentencing Reform Act of 1981 (SRA) is an attempt to "make the criminal

       justice system accountable to the public by developing a system for the sentencing of

       felony offenders." RCW 9.94A.010. Among its many objectives, the SRA seeks to

       "[e]nsure that the punishment for a criminal offense is proportionate to the seriousness

       of the offense and the offender's criminal history" and "commensurate with the

       punishment imposed on others committing similar offenses." RCW 9.94A.010(1), (3).

       The SRA operates to provide structure to sentencing, "but does not eliminate[]

       discretionary decisions affecting [offender] sentences." RCW 9.94.010. Consistent

       with the SRA, a court "may impose a sentence outside the standard sentence range for

       an offense if it finds, considering the purpose of [the SRA], that there are substantial

       and compelling reasons justifying an exceptional sentence." RCW 9.94A.535.

             Multiple sentencing statutes apply to McFarland's firearm-related convictions.

       Washington's firearms and dangerous weapons statute provides in relevant part that

       "[n]otwithstanding any other law," if an offender is convicted of either unlawful

       possession of a firearm in the first or second degree, or for the felony crime of theft

       of a firearm, or both, "then the offender shall serve consecutive sentences for each

       of the felony crimes of conviction." RCW 9.41.040(6). The multiple offense

       subsection of the SRA provides in relevant part that if an offender is convicted under



                                                 -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       R CW 9. 41. 040, " [t ]he offender shall serve consecutive sentences for each conviction

       of the felony crimes listed in this subsection (1 )( c), and for each firearm unlawfully

       possessed."    RCW 9.94A.589(l)(c).        From these statutes, lower courts have

       concluded that the standard sentences for multiple firearm-related convictions must

       be served consecutively. State v. McReynolds, 117 Wn. App. 309, 342-43, 71 P.3d

       663 (2003) (noting that RCW 9.41.040(6) "clearly and unambiguously prohibits

       concurrent sentences" for firearm-related crimes); State v. Murphy, 98 Wn. App. 42,

       49,988 P.2d 1018 (1999).

             In Mulholland, we recognized that "notwithstanding the language of [RCW

       9.94A.589(l)(b)], a sentencing court may order that multiple sentences for serious

       violent offenses run concurrently as an exceptional sentence if it finds there are

       mitigating factors justifying such a sentence." 161 Wn.2d at 327-28 (emphasis

       added). The question in this case is whether the rationale of Mulholland applies

       equally to sentencing under RCW 9.94A.589(l)(c). For the reasons that follow, we

       conclude it does.

             I.      RCW 9.94A.535 Authorizes Concurrent Sentencing as an Exceptional
                     Sentence for Multiple Firearm Convictions under RCW 9.94.589(l)(c)

             This court in Mulholland recognized the authority of a sentencing court to

       impose an exceptional downward sentence for serious violent offenses by running

       presumptively consecutive sentences under RCW 9.94A.589(l)(b) concurrently


                                                  -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       pursuant to RCW 9.94A.535. In the course of our analysis, we noted that section

       .535 "does not differentiate between subsections (l)(a) and (l)(b) [of RCW

       9.94A.589]." Mulholland, 161 Wn.2d at 329-30; see also State v. Graham, 181

       Wn.2d 878, 884, 337 P.3d 319 (2014) (noting there is no "legal basis to reject or

       depart from [this court's] prior interpretation" that RCW 9.94A.535 does not

       differentiate between subsections (l)(a) and (l)(b) of RCW 9.94A.589). While

       Mulholland involved serious violent offenses under 9.94A.589(1)(b) and not

       firearm-related sentences under RCW 9.94A.589(l)(c), we find no statutory basis to

       distinguish between the consecutive sentencing language in these two subsections.

       Both are plainly encompassed within "the multiple offense policy of RCW

       9.94A.589." RCW 9.94A.535(l)(g). There is no provision prohibiting exceptional

       sentences for firearm-related convictions generally, and "[a] departure from the

       standards in RCW 9.94A.589 (1) and (2) governing whether sentences are to be

       served consecutively or concurrently is an exceptional sentence." RCW 9.94A.535;

       see Graham, 181 Wn.2d at 884. There is thus nothing in the SRA precluding

       concurrent exceptional sentences for firearm-related convictions.

             We recognize that unlike serious violent offenses, firearm-related offenses are

       also subject to RCW 9.41.040(6), which provides for consecutive sentencing

       "[n]otwithstanding any other law." We must determine whether this difference



                                               -7-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       precludes extending the rationale of Mulholland. It is certainly possible to interpret

       the "[n]otwithstanding any other law" language to allow only a reduced amount of

       time on each count, rather than concurrent sentencing as an exceptional sentence.

       McFarland, slip op. at 18. But, this would mean that instead of running multiple

       sentences concurrently, a court could simply reduce the term for each consecutive

       sentence and impose precisely the same term of total confinement, effectively

       achieving a concurrent sentence in fact that was not allowed by law. Graham, 181

       Wn.2d at 886. We must consult legislative history to resolve the ambiguity created

       by such an apparently anomalous result. Id. at 882.

             RCW 9.41.040(6) was originally enacted as part of the Hard Time for Armed

       Crime Act, which the people brought to the legislature as an initiative in 1995. State

       v. Broadaway, 133 Wn.2d 118, 124, 942 P.2d 363 (1997). Its relevant language has

       not changed since that time. The title of the act states that its purpose is '"increasing

       penalties for armed crimes."' Id. (quoting LAWS OF 1995, ch. 129). The findings

       and intent are also all clearly aimed at singling out firearm-related offenses for

       presumptively harsh penalties. LAWS OF 1995, ch. 129, § 1. There is no question

       that the intent was to provide harsher standard range sentences, including

       presumptively consecutive sentences, for firearm-related crimes. However, the act

       does not preclude exceptional sentences downward.



                                                  -8-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



             The precursor to RCW 9.94A.589(1)(c) was first enacted in 1998, and its

       language regarding consecutive sentencing has not changed. LAWS OF 1998, ch. 235,

       § 2(1)(c); State v. Haggin, 195 Wn. App. 315, 323, 381 P.3d 137 (2016). The

       primary purpose was to reverse the holding in In re Post Sentencing Review of

       Charles, 135 Wn.2d 239, 955 P.2d 798 (1998), ensuring that firearm-related

       enhancements be served consecutively. State v. Conover, 183 Wn.2d 706, 714, 355

       P.3d 1093 (2015). However, a clear effect of the enactment was to bring sentences

       for firearm-related convictions within "the multiple offense policy of RCW

       9.94A.589." RCW 9.94A.535(1)(g). Moreover, the legislature has not taken any

       steps since Mulholland to restrict its holding to particular portions of RCW

       9.94A.589(1), and its reasoning plainly encompasses both (l)(b) and (l)(c). Because

       RCW 9.94A.589(1)(c) was enacted later and "[w]e presume the Legislature is aware

       of its prior enactments and judicial construction of them," our interpretation ofRCW

       9.94A.589(l)(c) controls. 3 State v. McCraw, 127 Wn.2d 281, 295, 898 P.2d 838

       (1995) (Talmadge, J., dissenting) (citing Chandler v. Otto, 103 Wn.2d 268,274,693

       P.2d 71 (1984)).




             3
                While the Court of Appeals has suggested that the enactment of RCW
       9.94A.589(l)(c) did not change the consecutive sentencing provision in RCW 9.41.040(6),
       McReynolds, 117 Wn. App. at 343 n.11, that case did not consider the possibility of
       exceptional sentences, and it predated Mulholland.

                                                 -9-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



             Building on the logic of Mulholland, we hold that in a case in which standard

       range consecutive sentencing for multiple firearm-related convictions "results in a

       presumptive sentence that is clearly excessive in light of the purpose of [the SRA],"

       a sentencing court has discretion to impose an exceptional, mitigated sentence by

       imposing concurrent firearm-related sentences. RCW 9.94A.535(1)(g).

             II.    Resentencing Is Appropriate

             McFarland seeks resentencing.        She contends the trial court declined to

       consider running her firearm-related sentences concurrently as an exceptional

       sentence because it erroneously believed it could not do so. In the alternative, she

       contends that trial counsel was ineffective for failing to request concurrent

       exceptional sentencing. Following Mulholland, we conclude that McFarland should

       be resentenced because the sentencing court erroneously believed it could not

       impose concurrent sentences, and the record demonstrates that it might have done

       so had it recognized its discretion under RCW 9.94A.535.

             When a trial court is called on to make a discretionary sentencing decision, the

       court must meaningfully consider the request in accordance with the applicable law.

       State v. Grayson, 154 Wn.2d 333, 342, 111 P.3d 1183 (2005). While no defendant

       is entitled to challenge a sentence within the standard range, this rule does not preclude

       a defendant from challenging on appeal the underlying legal determinations by which



                                                  -10-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       the sentencing court reaches its decision; every defendant is entitled to have an

       exceptional sentence actually considered. State v. Garcia-Martinez, 88 Wn. App. 322,

       330, 944 P.2d 1104 (1997). A discretionary sentence within the standard range is

       reviewable in "'circumstances where the court has refused to exercise discretion at all

       or has relied on an impermissible basis for refusing to impose an exceptional sentence

       below the standard range.'" State v. McGill, 112 Wn. App. 95, 100, 47 P.3d 173 (2002)

       (quoting Garcia-Martinez, 88 Wn. App. at 330). A trial court errs when "it refuses

       categorically to impose an exceptional sentence below the standard range under any

       circumstances" or when it operates under the "mistaken belief that it did not have the

       discretion to impose a mitigated exceptional sentence for which [a defendant] may have

       been eligible." Garcia-Martinez, 88 Wn. App. at 330; Mulholland, 161 Wn.2d at 333.

             As noted above, the Court of Appeals determined that McFarland was not

       entitled to resentencing unless she demonstrated ineffective assistance of trial counsel

       to request a mitigated sentence pursuant to Mulholland. McFarland, slip op. at 17-18.

       Rather than request a downward departure from the standard range as an exceptional

       sentence, McFarland's counsel merely expressed concern for the harshness of the

       punishment. He otherwise agreed with the State that the sentencing court was required

       to impose consecutive sentences on the firearm-related charges, so the sentencing court

       was never advised of its discretion to impose concurrent sentences as a mitigated



                                                 -11-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       exceptional sentence.     The Court of Appeals concluded that the sentencing court

       committed no error given the arguments raised, and that defense counsel's performance

       was not deficient "[i]n light of the lack of any history of other counsel successfully"

       arguing to extend Mulholland to multiple :firearm-related offenses. Id. at 18.

             What the Court of Appeals did not consider is the authority of an appellate court

       to address arguments belatedly raised when necessary to produce a just resolution.

       Proportionality and consistency in sentencing are central values of the SRA, and courts

       should afford relief when it serves these values. 4 McFarland's situation is not so

       different from that in Mulholland. The trial court in Mulholland imposed consecutive

       sentences under RCW 9 .94A.589(1 )(b) without the benefit of any argument that it could

       consider an exceptional sentence under RCW 9.94A.545. The sole argument raised by

       defense counsel at sentencing was that the offenses at issue constituted the "' [sJame

       criminal conduct."' Mulholland, 161 Wn.2d at 326 (alteration in original) (quoting

       RCW 9.94A.589(l)(a)). The sentencing court properly rejected this argument but was

       never advised of the argument-raised for the first time on appeal-that the multiple

       offense policy of RCW 9.94A.535 authorized a discretionary exceptional sentence


              4
               Under RAP 2.5(a) appellate courts may entertain issues raised for the first time on
       appeal in the interest of justice. See generally State v. Card, 48 Wn. App. 781, 784, 741 P.2d
       65 (1987) (noting RAP 2.5(a) allow courts discretion to consider issues for the first time on
       appeal "when fundamental justice so requires"); Greerv. Nw. Nat'! Ins. Co., 36 Wn. App. 330,
       339, 674 P.2d 1257 (1984) (noting fundamental justice required review of a previously
       unchallenged insurance clause to determine if it violated public policy).

                                                   -12-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       created by running the serious violent offense terms concurrently. We entertained this

       argument on appeal in part because of the central importance of ensuring

       appropriate, consistent sentences.    Mulholland, 161 Wn.2d at 332-33; see also

       Grayson, 154 Wn.2d at 342 (holding that while not an abuse of discretion, the

       sentencing judge's failure to exercise meaningful discretion by "categorically" refusing

       to consider defendant's drug offender sentencing alternative request justified

       resentencing). Indeed, our opinion in Mulholland recognized that an erroneous

       sentence, imposed without due consideration of an authorized mitigated sentence,

       constitutes a "fundamental defect" resulting in a miscarriage of justice. 161 Wn.2d

       at 332. We remanded for resentencing because the record indicated "that it was a

       possibility" the court would have imposed a mitigated sentence had it recognized its

       discretion to do so. Id. at 334. The sentencing court had made "statements on the

       record which indicated some openness toward an exceptional sentence." Id. at 333;

       see also McGill, 112 Wn. App. at 100-01 (remanding for resentencing because the

       trial court's comments indicated it may have considered an exceptional sentence if

       it had known it could, and because the reviewing court was unsure the sentencing

       court would have imposed the same sentence had it known an exceptional sentence

       was available); State v. Bonisisio, 92 Wn. App. 783, 797, 964 P.2d 1222 (1998)

       (remanding for resentencing because the record indicated the trial court likely would



                                                 -13-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5



       have imposed a different sentence had it correctly interpreted a statute to allow

       concurrent firearm enhancements), review denied, 137 Wn.2d 1024 (1999).

             In McFarland's case, while the sentencing court's language did not indicate the

       same level of sympathy or discomfort with the sentence as expressed by the court in

       Mulholland, the court indicated some discomfort with his apparent lack of discretion

       and even commented that McFarland's standard range sentence was equivalent to that

       imposed for second degree murder. VTP (Oct. 27, 2014) at 24. As in Mulholland, the

       record suggests at least the possibility that the sentencing court would have considered

       imposing concurrent firearm-related sentences had it properly understood its discretion

       to do so. Remand for resentencing is therefore warranted.

                                          CONCLUSION

             The reasoning of our decision in Mulholland extends to sentencing for firearm-

       related offenses under RCW 9.94A.589(l)(c). We reverse the Court of Appeals, vacate

       McFarland's sentence, and remand to the superior court for resentencing in

       accordance with this opinion.




                                                 -14-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland (Cecily Zorada), 92947-5




                WE CONCUR:




     ,_.-.-"~




                                      -15-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       Fairhurst, C.J. (dissenting)




                                                    No. 92947-5

              FAIRHURST, C.J. (dissenting)-While I agree that the trial court was under

       no obligation to raise the issue sua sponte, I disagree that if defense counsel had done

       so here, the trial court had the discretion to impose exceptional concurrent sentences

       to Cecily McFarland's convictions for the crimes of unlawful possession of a firearm

       and theft of a firearm. 1 Therefore, I respectfully dissent.

                                                  ANALYSIS

              Both the majority and Justice Yu's dissent conclude that the Sentencing

       Reform Act of 1981, specifically RCW 9.94A.535, provides a trial court the

       discretion to impose an exceptional concurrent sentence to convictions for the crimes

       of unlawful possession of a firearm and theft of a firearm. Both rely on an extension

       of our holding in In re Personal Restraint of Mulholland, 161 Wn.2d 322, 166 P.3d

       677 (2007), to do so. Such an extension is misplaced. The plain language of RCW



              1
                 But I express no opinion on whether consecutive sentences must be imposed for all counts
       of unlawful possession of a firearm and theft of a firearm. RCW 9.41.040(6) could be read to
       indicate that this is not required.
                                                       1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       Fairhurst, C.J. (dissenting)



       9.41.040(6) precludes it. Even if the language ofRCW 9.41.040(6) were ambiguous,

       the majority's interpretation is inconsistent with the intent behind RCW 9 .41. 040( 6).

       Finally, an extension of Mulholland to RCW 9.41.040(6) is inappropriate because

       Mulholland applies to RCW 9.94A.589. And RCW 9.41.040(6) is materially

       different from RCW 9.94A.589.

       A.     This holding is inconsistent with the plain language of RCW 9 .41. 040( 6)

              Notwithstanding any other law, if the offender is convicted under this
              section for unlawful possession of a firearm in the first or second degree
              and for the felony crimes of theft of a firearm or possession of a stolen
              firearm, or both, then the offender shall serve consecutive sentences for
              each of the felony crimes of conviction listed in this subsection.

       RCW 9.41.040(6) (emphasis added). When the language of a statute is clear, we

       must respect it. Dep 't of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10,

       43 P.3d 4 (2002). "Notwithstanding" any other law means to the preclusion of any

       other law. See BLACK' s LA w DICTIONARY 1231 (10th ed. 2014) ( defining the term

       as"[ d]espite; in spite of'). The majority argues the discretion afforded a sentencing

       court by RCW 9.94A.535 somehow trumps this language, despite the fact that

       former RCW 9.94A.390 (1984), the predecessor to RCW 9.94A.535, predates the

       promulgation ofRCW 9.41.040(6) by more than 10 years. Compare LAWS OF 1983,

       ch. 115, § 10, with LAWS OF 1995, ch. 129, § 16(6); see also W. Plaza, LLC v. Tison,

       184 Wn.2d 702, 712, 364 P.3d 76 (2015) (more recent provision generally prevails



                                                  2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State v. McFarland, No. 92947-5
        Fairhurst, C.J. (dissenting)



        over older provision). IfRCW 9.41.040(6) were intended to be conditional on other

        statutes, as the majority and Justice Yu's dissent conclude, it could easily have been

        accomplished through use of qualified language. But no such language was used.

        B.     This holding is inconsistent with the intent expressed by the authors of the
               Hard Time for Armed Crime Initiative

               RCW 9.41.040(6) was the result of a voter initiative-the "Hard Time for

        Armed Crime" initiative of 1995 (HTACI). 2 Voters brought it forth as an initiative

        to the legislature. The legislature, in tum, adopted the HTACI without amendment.

        LAWS OF    1995, ch. 129, § 16; see also Cmty. Care Coal. of Wash. v. Reed, 165 Wn.2d

        606, 612-13, 200 P.3d 701 (2009) (describing the initiative process). The HTACI

        included a statement of findings and intent, which was also adopted by the legislature

        without amendment. According to the statement, the HTACI was intended to

        "[d]istinguish between the gun predators and criminals carrying other deadly

        weapons and provide greatly increased penalties for gun predators and for those

        offenders committing crimes to acquire firearms" and to make such offenses "not

        worth the sentence received upon conviction." LAWS OF 1995, ch. 129, § 1(2)(c),

        (2)(b) (emphasis added). The HTACI' s authors clearly wished to make punishments




               2
                 It followed failed legislation the year prior. That proposed legislation contained
        provisions largely similar to the HTACI. But it did not include the provision at issue here. Compare
        H.B. 2921, 53d Leg., Reg. Sess. (Wash. 1994), with LAWS OF 1995, ch. 129, § 16(6).
                                                         3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       Fairhurst, C.J. (dissenting)



       for certain firearm offenses harsh. McFarland is no more than an unfortunate case in

       point.

       C.       While extending Mulholland to RCW 9.94A.589(1)(c) is legally supportable,
                extending it to RCW 9.41.040(6) is not

                In Mulholland, this court recognized that a sentencing court had discretion to

       impose an exceptional downward sentence to the presumptively consecutive

       sentences imposed by RCW 9.94A.589(1)(b). 161 Wn.2d at 331. The majority seeks

       to extend this holding to RCW 9.94A.589(1)(c) because there is "no statutory basis

       to   distinguish    between the        consecutive      sentencing     language"     of RCW

       9.94A.589(1)(b) with that of (l)(c). Majority at 7. While this may be true, there is a

       statutory basis to distinguish between the language of RCW 9.94A.589(1)(c) and

       RCW 9.41.040(6). There are three, in fact. The majority fails to address these

       distinctions. 3

                First, RCW 9.94A.535(1)(g) lists the multiple offense policy of RCW

       9.94A.589 as illustrative of a mitigating circumstance supporting a sentencing

       court's use of discretion in applying an exceptional downward sentence. It makes no

       comparable reference to RCW 9.41.040(6). Next, only RCW 9.41.040(6) contains


                3
                Instead, the majority summarily justifies its holding on the basis that "the act does not
       preclude exceptional sentences downward." Majority at 8. But, in fact, the act does preclude such
       sentences by indicating that its provisions applied "[n]otwithstanding any other law." LA ws OF
       1995, ch. 129, § 16(6). Such "other law" would have included the predecessor to RCW 9.94A.535,
       which, as discussed above, was in effect at the time of the act.
                                                       4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       Fairhurst, C.J. (dissenting)



       the critical and unconditional "[n]otwithstanding any other law" language. Finally,

       RCW 9.94A.589(1)(c) is arguably harsher than RCW 9.41.040(6). RCW

       9.94A.589(1)(c) indicates that consecutive sentences must be imposed for each

       count of unlawful possession and theft of a firearm an offender is convicted for, see

       RCW 9.94A.589(1)(c) ("The offender shall serve consecutive sentences for each

       conviction of the felony crimes listed in this subsection (l)(c), and for each firearm

       unlawfully possessed."), whereas, a plausible reading ofRCW 9.41.040(6) indicates

       that consecutive sentences need only be imposed between the crimes of unlawful

       possession and theft of a firearm-not for each count of each crime. See RCW

       9.41.040(6) ("[T]he offender shall serve consecutive sentences for each of the felony

       crimes of conviction listed in this subsection."). 4 Given this differing language,

       RCW 9.94A.589(1)(c) may produce a much harsher result than RCW 9.41.040(6),


              4
                This issue was not briefed or argued by either party. It is a debatable point for which I am
       not expressing an opinion. I point it out only to demonstrate the textual differences between the
       two provisions. Intuitively, if, absent other charges, 10 firearm theft convictions need not result in
       consecutive sentences across counts, it seems curious that a single unlawful possession conviction
       would change this result. The legislative history in adopting the HT ACI, while sparse, seems to
       support this conclusion. See H.B. REP. ON H.I. 159, at 6, 54th Leg., Reg. Sess. (Wash. 1995) ("If
       the person is also serving time for possession of a stolen firearm or stealing a firearm, the time
       served for unlawful possession of firearms must be served consecutively with the other offenses.").
       That being said, the Court of Appeals has issued seemingly conflicting opinions on the matter.
       Compare State v. McReynolds, 117 Wn. App. 309, 342-43, 71 P.3d 663 (2003) (finding that RCW
       9.41.040(6) unambiguously requires consecutive sentences for each count of conviction for the
       firearm crimes specified in the statute), and State v. Murphy, 98 Wn. App. 42, 49, 988 P.2d 1018
       (1999) (same holding), with State v. Haggin, 195 Wn. App. 315,321,381 P.3d 137 (2016) (holding
       that under RCW 9 .41. 040( 6) "if a person is convicted of multiple counts but only in one category
       (i.e., multiple counts of unlawful possession), the trial court must run those sentences
       concurrently").
                                                         5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       Fairhurst, C.J. (dissenting)



       thereby justifying application of the discretion afforded by RCW 9.94A.535 to RCW

       9.94A.589(1)(c), but not to RCW 9.41.040(6).

              For the reasons stated above, I dissent. Both the majority and Justice Yu's

       dissent summarily conclude that Mulholland can be extended to an offender

       convicted of the crimes of unlawful possession of a firearm and theft of a firearm.

       But in reaching this conclusion, both opinions give short shrift to the plain language

       of RCW 9 .41.040( 6), the intent of the authors of the HTACI, and the textual

       distinctions between RCW 9.41.040(6) and RCW 9.94A.589(1)(c). All of these

       mandate the imposition of consecutive sentences between these two crimes.




                                                 6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      State v. McFarland, No. 92947-5
      Fairhurst, CJ. (dissenting)




                                        7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)




                                           No. 92947-5

              YU, J. (dissenting)- Some legal principles are so basic that there should be

       no need to reaffirm them. One such principle is that this court will not reverse a

       trial court's decision on direct appeal unless the record shows that the decision was

       made in error. However, on direct appeal in this case, the majority reverses the

       sentence imposed by the trial court but does not (and on the record presented

       cannot) show that any sentencing error occurred. Moreover, nothing in the record

       demonstrates that an exceptional sentence would be factually or legally justified. I

       cannot conceive of any legitimate reason for the majority's approach to this case. I

       therefore dissent.

                                           ANALYSIS

              I agree with some key points in the majority opinion. I appreciate that the

       majority declines to reverse the Court of Appeals holding that trial counsel was not

       ineffective for failing to raise a novel argument to extend the reasoning of In re

       Personal Restraint of Mulholland, 161 Wn.2d 322, 166 P.3d 677 (2007), in support



                                                 1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       of an exceptional sentence in this case. I further agree with the majority's

       Mulholland analysis on its merits. 1 And I applaud the majority's restraint to the

       extent that it appears to stop short of explicitly holding that the trial court abused

       its discretion by failing to raise a novel legal argument sua sponte or by failing to

       consider an exceptional sentence that no party requested.

               I would approach the above issues differently and explicitly affirm the Court

       of Appeals. Nevertheless, once we have rejected (whether explicitly or implicitly)

       every claim of error that has been raised on direct appeal, our analysis should be

       over.

               The majority, however, treats the need to locate error in the record as little

       more than an inconvenient formality by invoking its authority to consider issues

       raised for the first time on appeal "when necessary to produce a just resolution."

       Majority at 12. I fully support just resolutions, but a remand for resentencing in

       this case is precisely the opposite.

               The problem is not merely that the argument to extend Mulholland' s

       reasoning was "belatedly raised." Id. The problem is that the record in this case



               1
                I do, however, disagree with any suggestion that the Court of Appeals erred in declining
       to consider the merits of the Mulholland issue. See majority at 12. The Court of Appeals
       properly determined that this case should be decided in favor of the State regardless of whether
       Mulholland should be extended. State v. McFarland, No. 32873-2-111, slip op. at 18 (Wash. Ct.
       App. Mar. 8, 2016) (unpublished), http://www.courts.wa.gov/opinions/pdf/328732.unp.pdf.
       While the Court of Appeals has discretion to consider an issue that is unnecessary to the
       resolution of the case presented, I cannot agree that it erred in declining to do so.


                                                       2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       reveals neither a sentencing error nor any legally justifiable basis for imposing an

       exceptional sentence. Therefore, a just resolution of this case is the resolution

       reached by the Court of Appeals. We should affirm. If there is information

       outside the record that would support resentencing, then petitioner Cecily Zorada

       McFarland must do what every other similarly situated defendant is required to do

       and file a collateral attack.

       A.     The court should explicitly affirm the Court of Appeals

              As noted above, the majority does not appear to actually hold that the trial

       court abused its discretion or that trial counsel was ineffective. I would explicitly

       affirm the Court of Appeals and hold that neither claim of error is supported by the

       record. Indeed, the unsound rationale of the majority's decision in this case

       demonstrates that this is an area of law in need of some clarification.

              1.     No abuse of discretion

              It cannot be said that the trial court abused its discretion. It is, of course,

       well settled that "while trial judges have considerable discretion under the

       [Sentencing Reform Act of 1981], they are still required to act within its strictures

       and principles of due process of law." State v. Grayson, 154 Wn.2d 333, 342, 111

       P.3d 1183 (2005); ch. 9.94A RCW. Therefore, when the trial court is called on to

       make a discretionary sentencing decision, the court must meaningfully consider the

       request in accordance with the applicable law. Id. However, no exceptional


                                                   3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       sentence was requested here. This simply cannot be described as a situation

       "where the court has refused to exercise discretion at all or has relied on an

       impermissible basis for refusing to impose an exceptional sentence below the

       standard range." State v. Garcia-Martinez, 88 Wn. App. 322, 330, 944 P.2d 1104

       (1997) (emphasis added). Courts do not refuse to do things that they are never

       asked to do. 2

              To the extent that the Court of Appeals has suggested otherwise, it was

       incorrect. In State v. McGill, the Court of Appeals remanded for resentencing even

       though defense counsel did not request the trial court to impose an exceptional

       sentence. 112 Wn. App. 95, 97, 47 P.3d 173 (2002). Its reasoning, however, is

       paradoxical. On the one hand, McGill holds that resentencing was required

       because "the trial court refused to exercise its discretion to consider an exceptional

       sentence." Id. at 100. On the other hand, McGill holds that resentencing was also

       required because a court cannot "exercise its discretion if it is not told it has

       discretion to exercise." Id. at 102. It is difficult to understand how a trial court can

       simultaneously refuse to exercise discretion and be unable to exercise discretion.




              2
                In a very limited number of cases, we have indicated that the failure to raise certain
       issues sua sponte can be reversible error. E.g., State v. Ramos, 187 Wn.2d 420,443,387 P.3d
       650 (2017), petition for cert. filed,_ U.S.L.W. _ (U.S. May 23, 2017) (No. 16-9363). I
       cannot come up with any legitimate reason to hold that the circumstances of this case qualify for
       such special treatment. The majority does not acknowledge that it gives this case special
       treatment and therefore does not explain why it does so.


                                                       4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       Moreover, this reasoning places an unreasonable burden on trial courts to raise

       issues sua sponte and interferes with the independence of trial counsel. We should

       reject it.

               Even if the record in this case actually showed that the trial court had an

       erroneous view of the law (which, as I discuss further below, it does not), a court

       abuses its discretion only by actually making a decision based on an erroneous

       view of the law, not by expressing an erroneous view of a legal rule that does not

       apply to the issues presented. There was no abuse of discretion in this case.

               2.    No ineffective assistance of counsel

               The majority does not address the merits of this issue, but we should

       explicitly hold that the Court of Appeals correctly held that trial counsel in this

       case was not ineffective.

               To establish ineffective assistance of counsel, "the defendant must show that

       counsel's performance was deficient." Strickland v. Washington, 466 U.S. 668,

        687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To establish deficient performance,

       "the defendant must show that counsel's representation fell below an objective

        standard of reasonableness." Id. at 688.

               McFarland argues that reasonable trial counsel would have known that

       Mulholland extends to firearm-related convictions because no published appellate

        cases have squarely held that concurrent sentences are not available as an


                                                   5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       exceptional sentence for firearm-related convictions. But there are no published

       appellate cases that hold such concurrent sentences are available, either. And

       while I join the majority in extending Mulholland's reasoning to multiple firearm-

       related convictions, the State's argument on that point is certainly defensible and

       has never been rejected in a published appellate case.

              McFarland also places great weight on the fact that Mulholland was not a

       "significant change in the law" for purposes ofRCW 10.73.100(6). State v. Miller,

        185 Wn.2d 111, 114, 371 P.3d 528 (2016). However, the inquiries are entirely

       different. Assessing deficient performance "requires that every effort be made to

       eliminate the distorting effects of hindsight, to reconstruct the circumstances of

       counsel's challenged conduct, and to evaluate the conduct from counsel's

       perspective at the time." Strickland, 466 U.S. at 689. Meanwhile, "[a] 'significant

       change in the law' requires that the law, not counsels' understanding of the law on

       an unsettled question, has changed." Miller, 185 Wn.2d at 116 (quoting RCW

        10.73.100(6)).

              To hold trial counsel was deficient in this case, we would have to hold that

       trial counsel has a duty to raise all nonfrivolous arguments for extensions of

        current law that might occur to appellate counsel. Such a holding would severely

       undercut the "strong presumption" that trial counsel rendered effective assistance.

       State v. McFarland, 127 Wn.2d 322,335, 899 P.2d 1251 (1995). It would also be


                                                 6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       an unprecedented expansion of the scope of trial counsel's duty that "would place

       an unreasonable burden on defense counsel and set a standard for diligence that

       obliges counsel to raise issues in anticipation of any possible change in the law."

       State v. Brown, 159 Wn. App. 366,373,245 P.3d 776 (2011). Another reasonable

       trial attorney might have raised the Mulholland argument, but that is not a basis on

       which to hold that trial counsel in this case was deficient.

              Therefore, I would explicitly affirm the Court of Appeals and hold that the

       trial court did not abuse its discretion and McFarland has not shown that she

       received ineffective assistance of counsel.

       B.     There is no evidence in the record to support a remand for resentencing

              Even though the record does not demonstrate error, the majority believes

       that affirming McFarland's sentence would be unjust. I do not question their

       sincerity, and I do not rule out the possibility that in some cases, the record could

       support such a conclusion. This is not one of those cases. It is not clear from the

       record that the trial court even had an erroneous view of the law, and nothing in the

       record indicates that an exceptional sentence would be factually or legally justified

       in this case.

              I cannot agree with the majority's assertion that "McFarland's situation is

       not so different from that in Mulholland." Majority at 12. Even though

       Mulholland did not request concurrent sentences as an exceptional sentence at the


                                                  7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       trial court level, he did request concurrent sentences based on a"' same criminal

       conduct argument."' Mulholland, 161 Wn.2d at 326 n.1. The trial court

       determined that Mulholland's offenses were not the same criminal conduct and

       went on to explicitly state, "'I think the law requires me to run them consecutive

       [sic]. I don't believe there's any discretion that this court has in that regard."' Id.

       (emphasis added) (alteration in original). The record in Mulholland thus clearly

       showed that the trial court had an erroneous view of the law. Cf McGill, 112 Wn.

       App. at 98 ("'I'm sure you are aware that the legislature has decided that judges

       should not have discretion beyond a certain sentencing range on these matters."').

       In light of this clear record, we held on collateral review that "the trial court's

       incorrect interpretation of the statutes that applied to the assault sentences is a

       fundamental defect." 3 Mulholland, 161 Wn.2d at 332-33.

              Meanwhile, the trial court in this case said only, "I don't have -- apparently

       don't have much discretion, here." Verbatim Tr. of Proceedings (VTP) (Oct. 27,

       2014) at 25. It is not clear whether the court thought it lacked discretion because it

       had an erroneous view of the law or because it had an accurate view of the scope of

       the parties' arguments. State v. McFarland, No. 32873-2-III, slip op. at 16 n.9

       (Wash. Ct. App. Mar. 8, 2016) (unpublished), http://www.courts.wa.gov/



              3
              We in fact denied review of Mulholland's direct appeal. State v. Mulholland, 153
       Wn.2d 1018, 108 P.3d 1228 (2005).


                                                     8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

       opinions/pdf/328732.unp.pdf. This inconclusive record cannot be sufficient to

       show there was a fundamental defect.

              Moreover, there is nothing in the record indicating an exceptional sentence

       would have been legally available in this case. RCW 9.94A.535(1)(g) allows

       exceptional sentencing where "[t]he operation of the multiple offense policy of

       RCW 9.94A.589 results in a presumptive sentence that is clearly excessive in light

       ·of the purpose of [the Sentencing Reform Act], as expressed in RCW 9.94A.010."

       The record simply does not address how the Sentencing Reform Act's purpose as

       expressed in RCW 9.94A.010 applies to this case.

              Instead, the record shows that defense counsel supported its request for

       sentencing at the bottom of the standard range by noting that if McFarland "had

       been found guilty of stealing toasters instead of firearms," her sentence would be

       much shorter. VTP (Oct. 27, 2014) at 23. McFarland was not found guilty of

       stealing toasters. She was found guilty of stealing firearms. The legislature has

       chosen to impose presumptively harsher sentences for stealing firearms than for

       stealing toasters. Disagreement with that legislative judgment is a not a legally

       appropriate basis on which to impose an exceptional sentence. State v. Alexander,

        125 Wn.2d 717, 724-25, 888 P.2d 1169 (1995). This would be true even if we

       could impute trial counsel's disagreement with the legislature to the trial court, as

       the majority appears to do. Majority at 14.


                                                 9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

              The record thus does not actually show that the trial court had an erroneous

       view of the law, and nothing in the record indicates that an exceptional sentence

       would have been justified. McFarland's sentence should be affirmed. She is free

       to seek collateral review with supporting evidence outside the record. McFarland,

       slip op. at 18-19. I am dismayed that a majority of this court holds that her

       standard-range sentence is infected by a fundamental defect solely because "the

       record suggests at least the possibility that the sentencing court would have

       considered imposing concurrent firearm-related sentences had it properly

       understood its discretion to do so." Majority at 14.

                                         CONCLUSION

              Some may wonder why we should require McFarland to go through the

       extra step of seeking collateral review with supporting evidence instead of simply

       remanding and giving her a chance to submit new evidence to the trial court now.

       My response is simple: because that is what we require of every criminal defendant

       who cannot demonstrate error based on the record presented on direct appeal.

       State v. Grier, 171 Wn.2d 17, 29-30, 246 P.3d 1260 (2011); State v. Elmore, 139

       Wn.2d 250, 302, 985 P.2d 289 (1999); McFarland, 127 Wn.2d at 335; 2 WASH.

       STATEBARAss'N, WASHINGTON APPELLATEPRACTICEDESKBOOK § 32.2(2)(c) at

       32-7 (3d ed. 2005).




                                                10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)

              While I do not question the majority's sincere belief that resentencing is the

       just result for McFarland, I respectfully submit that this result is extremely unjust

       for the thousands of other criminal defendants who file matters with this court

       every year. Sentencing decisions, while individualized, should nevertheless be

       based on a fair and predictable process, which should not be altered because a

       particular defendant appears harmless or sympathetic to a particular justice on

       review. Though many of the defendants who appear in o.ur court remain faceless

       to us, and many more are depicted in the record only in their mugshots, each one of

       them possesses the same inherent human dignity. Each one of them is therefore

       entitled to equal treatment in our courts. I dissent.




                                                  11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. McFarland, No. 92947-5
       (Yu, J., dissenting)




                                         12